Citation Nr: 0006429	
Decision Date: 03/09/00    Archive Date: 03/17/00

DOCKET NO.  98-12 187A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for Meniere's disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W. Yates, Associate Counsel


INTRODUCTION

The appellant served on active duty from March 1958 to 
September 1958 and from October 1961 to August 1962.

This matter comes before the Board of Veterans' Appeals  
(Board) on appeal from an October 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  That rating decision denied the 
appellant's claims for service connection for bilateral 
hearing loss, tinnitus and Meniere's disease.  Thereafter, 
the appellant filed a timely notice of disagreement and 
substantive appeal regarding these issues. 

The case was previously before the Board in March 1999, when 
it was remanded for the RO to schedule the appellant for a 
hearing before a RO hearing officer.  The requested 
development has been completed.  The Board now proceeds with 
its review of the appeal.


FINDINGS OF FACT

1.  The veteran testified that he was exposed to significant 
acoustic trauma in the performance of his inservice duties as 
a heavy equipment operator.  He also stated that he first 
experienced hearing loss and tinnitus during his active duty 
service, and that these conditions have continued to exist 
ever since.

2.  The veteran's service medical records revealed that he 
sustained and/or aggravated bilateral hearing loss during his 
active duty service.

3.  A VA audiological examination, dated in May 1997, 
revealed current bilateral hearing loss, as defined in 
38 C.F.R. § 3.385 (1999), and tinnitus

4.  The veteran's current bilateral hearing loss and tinnitus 
cannot reasonably be dissociated from his inservice exposure 
to acoustic trauma.

5.  The record does not show competent objective evidence 
that Meniere's disease was incurred in or aggravated during 
the veteran's active duty service; the veteran's discharge 
examination, dated in July 1962, found no diseases or defects 
of the ears.

6.  There is no post service evidence showing continuity of 
symptomatology associated with Meniere's disease.

7.  The veteran has not presented a plausible claim for 
service connection for Meniere's disease.


CONCLUSIONS OF LAW

1.  The appellant's bilateral hearing loss was incurred in 
active military service. 38 U.S.C.A. §§ 1131, 5107 (West 
1991); 38 C.F.R. § 3.303, 3.306, 3.385 (1999).

2.  The appellant's tinnitus was incurred in active military 
service. 38 U.S.C.A. §§ 1131, 5107 (West 1991); 38 C.F.R. § 
3.303 (1999).

3.  The appellant has not presented a well-grounded claim for 
service connection for Meniere's disease, and therefore there 
is no statutory duty to assist the appellant in developing 
facts pertinent to this claim. 38 U.S.C.A. §§ 101(16), 1131, 
5107(a) (West 1991); 38 C.F.R. §§ 3.303 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Preliminary Considerations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (1999).

Service connection may be established for a current 
disability in several ways, including on a "direct" basis, on 
the basis of "aggravation," and on a "presumptive" basis.  
38 U.S.C.A. §§ 101(16), 1110, 1131, 1153 (West 1991); 38 
C.F.R. §§ 3.303, 3.304(a), (b), (c), 3.306(a), (b), 3.307, 
3.309 (1999).

Direct service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(a), (b), (d) (1999).  
Establishing direct service connection for a disability which 
has not been clearly shown in service requires the existence 
of a current disability and a relationship or connection 
between that disability and a disease contracted or an injury 
sustained during service.  38 U.S.C.A. § 1131 (West 1991); 38 
C.F.R. § 3.303(d) (1999); Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

Sensorineural hearing loss may be presumed to have been 
incurred during active military service if it is manifested 
to a degree of 10 percent within the first year following 
active service. 38 U.S.C.A. §§ 1101, 1112, 1137 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1999).

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  
Establishing a well-grounded claim for service connection for 
a particular disability requires more than an allegation that 
the disability had its onset in service or is service 
connected; it requires evidence relevant to the requirements 
for service connection and of sufficient weight to make the 
claim plausible and capable of substantiation.  See Franko v. 
Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. Derwinski, 2 
Vet. App. 609, 610 (1992); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996); see also 
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  
Alternatively, the third Caluza element can be satisfied 
under 38 CFR 3.303(b) (1999) by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).

II.  Factual Background

A review of the veteran's report of separation, Form DD 214, 
revealed that he served on active duty in the United States 
Army from March 1958 to September 1958 and from October 1961 
to August 1962.  The report also listed his inservice 
specialty as crane shovel operator.  The entrance and 
discharge examination reports relating to the veteran's first 
period of active duty service, from March 1958 to September 
1958, noted bilateral hearing of 15/15 on whispered voice 
testing.  No treatment for an ear related disorder was 
indicated during this period of service.  

The report of the veteran's re-enlistment examination, dated 
in October 1961, noted essentially normal findings 
throughout.  An audiological evaluation performed at 

that time revealed pure tone thresholds in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
15
-
65
LEFT
15
10
10
-
30

In May 1962, an inservice audiological evaluation was 
conducted.  Physical examination of the veteran's ears 
revealed clear canals, with intact and mobile tympanic 
membranes.  The evaluation report also noted that he has 
"[n]o history of ear infection or injury."  The report 
concluded with an impression of moderately severe conductive 
hearing loss, both ears.  The veteran's discharge examination 
was performed in July 1962.  Physical examination revealed 
normal ears.  An audiological evaluation, performed at that 
time, revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
80
80
90
-
95
LEFT
20
35
25
-
35

The report concluded, in part, with a diagnosis of hearing 
loss, conductive, etiology uncertain.

In May 1997, a VA audiological examination was conducted.  
The report of this examination noted the veteran's history of 
significant noise trauma while in the service.  The veteran 
reported currently having constant bilateral tinnitus.  The 
report also noted that "he attributed the tinnitus to being 
exposed to loud noise without the use of ear protection."  
An audiological evaluation, perform at that time, 

revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
60
75
85
105
LEFT
15
20
60
65
75

Speech audiometry revealed speech recognition ability of 20 
percent in the right ear and 44 percent in the left ear.

A treatment summary report, dated in August 1998, was 
submitted by T. Eby, M.D.  In his report, Dr. Eby noted that 
the veteran's "hearing loss began after service in the 
military and his jobs included being a heavy equipment 
operator, jackhammer operator and exposure to dynamite 
blasting of rocks.  The patient does show evidence of high 
frequency sensorineural hearing loss, which may [be] related 
to noise exposure.  However the patients history is 
complicated by the diagnosis of Meniere's disease possibly in 
both ears which would not be related to his noise exposure 
history."

In May 1999, a hearing was conducted at the RO.  At the 
hearing, the veteran testified that his inservice duties as a 
heavy equipment operator exposed him to loud noise.  
Specifically, he reported that he was exposed to dynamiting 
and jack hammering everyday for a four-month period.  He also 
indicated that he was a crane operator during this time and 
that the motor for this machine was located directly behind 
the operator.  Lastly, the veteran alleged that he first 
experienced tinnitus in 1962 or 1963, and that this condition 
has continued, and worsened, ever since.

III.  Analysis

Review of the appellant's claim requires the Board to provide 
a written statement of the reasons or bases for its findings 
and conclusions on material issues of fact and law.  38 
U.S.C.A. § 7104(d)(1) (West 1991).  The statement must be 
adequate to enable a claimant to understand the precise basis 
for the Board's decision, as well as to facilitate review by 
the United States Court of Appeals for Veterans Claims 
(Court), formerly the United States Court of Veterans 
Appeals.  See Simon v. Derwinski, 2 Vet. App. 621, 622 
(1992); Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  To 
comply with this requirement, the Board must analyze the 
credibility and probative value of the evidence, account for 
evidence that it finds to be persuasive or unpersuasive, and 
provide reasons for rejecting any evidence favorable to the 
appellant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table); 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  
Furthermore, as the Court has pointed out, the Board may not 
base a decision on its own unsubstantiated medical 
conclusions but, rather, may reach a medical conclusion only 
on the basis of independent medical evidence in the record or 
adequate quotation from recognized medical treatises.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Moreover, the Board has the duty to assess the credibility 
and weight to be given to the evidence.  See Madden v. Gober, 
125 F.3d 1477 (Fed.Cir.1997) and cases cited therein.  Once 
the evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  See also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

The veteran contends, in essence, that he developed bilateral 
hearing loss, Meniere's disease and tinnitus as the direct 
result of acoustic trauma he incurred during service.  
Specifically, he alleges that he sustained these conditions 
secondary to acoustic trauma from his inservice duties as a 
heavy equipment operator.  Accordingly, the determinative 
issues presented herein are: (1) whether the veteran 
sustained a chronic condition during service or within the 
applicable presumptive period; (2) whether he has a current 
disorder; and, if so, (3) whether this current disability is 
etiologically related to his service.  As the veteran's 
alleged inservice injury was not sustained in combat, the 
presumption under 38 U.S.C.A. §1154 does not apply.

Generally, veterans are presumed to have entered active 
service in sound condition as to their health except for 
defects noted at the time of examination for entrance into 
service.  38 U.S.C.A. § 1111 (West 1991); See Bagby v. 
Derwinski, 1 Vet. App. 225, 227 (1991).  The law provides 
that every veteran shall be taken to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities or disorders noted at the 
time of examination, acceptance and enrollment, or where 
clear and unmistakable evidence demonstrates that the injury 
or disease existed before acceptance and enrollment and was 
not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 
(West 1991); 38 C.F.R. § 3.304(b) (1998).  The presumption 
only attaches where there has been an induction examination 
in which the disability subsequently noted was not detected.  
See Bagby, supra.

A.  Bilateral Hearing Loss

Initially, the Board finds the veteran's claims for service 
connection for bilateral hearing loss and for tinnitus are 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  That is, he has presented claims which are 
plausible.  All relevant facts have been properly developed 
and no further assistance to the veteran is required to 
comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a).

Impaired hearing is considered a disability for VA purposes 
when:  the auditory threshold in any of the frequencies of 
500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (1999).

With regard to the veteran's bilateral hearing loss, the 
results of his May 1997 VA audiological examination show that 
he currently meets the requirement for a bilateral hearing 
loss disorder under 38 C.F.R. § 3.385 (1999).  Specifically, 
this examination shows a speech discrimination score of 20 
percent in the right ear and 44 percent in the left ear.  The 
remaining question to be answered, therefore, is whether the 
veteran's current bilateral hearing loss is related to the 
veteran's active military service.

The veteran's service medical records revealed that he 
sustained and/or aggravated bilateral hearing loss during his 
active duty service.  The veteran's re-enlistment 
examination, dated in October 1961, noted that he had pre-
existing hearing loss in his right ear.  Specifically, the 
examination report noted a 65 decibel hearing loss at the 
4000 Hertz level. See Bagby, supra.  However, the veteran's 
discharge examination, performed in July 1962, revealed a 
considerable loss of hearing acuity in the right ear compared 
to his entrance examination.  Accordingly, the veteran's pre-
existing right ear hearing loss increased in severity during 
active duty service.  

As for his left ear, the veteran's entrance examination, 
conducted in October 1961, noted essentially normal hearing.  
The veteran's service medical records, however, show that his 
hearing acuity in the left ear decreased during service.  
Specifically, the veteran's discharge examination revealed 
left ear hearing loss under 38 C.F.R. § 3.385 (1999) (average 
available auditory thresholds exceeds 26).

After a thorough review of the veteran's claim file, the 
Board concludes that there is an approximate balance of the 
positive and negative evidence as to whether the veteran's 
bilateral hearing loss is related to his active duty service.  
As noted above, the veteran's discharge examination, 
conducted in July 1962, revealed bilateral hearing loss. See 
Hensley v. Brown 5 Vet. App. 155, 157 (1993) (The threshold 
for normal hearing is from 0 to 20 dB.).  At the hearing 
conducted herein, the veteran testified that he first started 
having hearing trouble during his active duty service, and 
that this condition has continued since that time. See 
Savage, 10 Vet. App. at 495.  The veteran also testified that 
his inservice duties as a heavy equipment operator exposed 
him to loud noise.  His personnel records listed his 
inservice specialty as a crane shovel operator.  Finally, 
when comparing the results of his discharge audiological 
examination, dated in July 1962, to his reenlistment entrance 
examination, dated in October 1961, the veteran had higher 
pure tone thresholds at each and every Hertz level tested.  
The August 1998 treatment summary report from T. Eby, M.D., 
noted that the veteran reported this his "hearing loss began 
after service in the military."  The report also noted that 
the veteran "does show evidence of high frequency 
sensorineural hearing loss, which may [be] related to noise 
exposure."  Extending the benefit of the doubt to the 
veteran, as required by the provisions of 38 U.S.C.A. 
§ 5107(b) (West 1991) when the evidence is in equipoise, the 
Board has determined that service connection is warranted for 
the veteran's bilateral hearing loss.

When the evidence is in relative equipoise as to the merits 
of the issue, then the benefit of the doubt in resolving the 
issue is to be given to the veteran. 38 U.S.C.A. § 5107(b) 
(West 1991); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

B.  Tinnitus

After a thorough review of the veteran's claim file, the 
Board concludes that there is an approximate balance of the 
positive and negative evidence as to whether the veteran's 
tinnitus is related to his active duty service.  The May 1997 
VA audiological evaluation noted the veteran's complaints of 
bilateral constant tinnitus.  The report noted "[t]he onset 
of the tinnitus was in the early 1960s and he attributed the 
tinnitus to being exposed to loud noise without the use of 
ear protection."  A review of his inservice medical records 
revealed a significant loss in hearing acuity, as can be seen 
in comparing the veteran's reenlistment examination, dated in 
October 1961, to his discharge examination, dated in May 
1962.  The veteran's service personnel records also noted his 
inservice specialty as heavy crane operator, which would have 
exposed him to significant noise. 

When the evidence is in relative equipoise as to the merits 
of the issue, then the benefit of the doubt in resolving the 
issue is to be given to the veteran. 38 U.S.C.A. § 5107(b) 
(West 1991); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Since the pathology underlying the veteran's current tinnitus 
cannot be clearly disassociated from his service-connected 
bilateral hearing loss, the Board has determined that the 
evidence pertaining to the claim of entitlement to service 
connection for tinnitus is in equipoise, therefore, the 
benefit of the doubt is extended to the veteran, and service 
connection is granted for tinnitus on a secondary basis. 38 
U.S.C.A. § 5107(b) (West 1991).


C.  Meniere's Disease

In this case, the veteran contends that he incurred Meniere's 
disease during his active duty service.  The determinative 
issues presented by the claim are:  
(1) whether the veteran suffered a chronic condition during 
service service; (2) whether he has a current disability; 
and, if so, (3) whether the current disability is 
etiologically related to the veteran's active during service.  
The Board concludes that medical evidence is needed to lend 
plausible support for all of the issues presented by this 
case because they involve questions of medical fact requiring 
medical knowledge or training for their resolution.  Caluza 
v. Brown, 7 Vet. App. at 506; see also Layno v. Brown, 6 Vet. 
App. 465, 470 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

After a thorough review of the veteran's claims file, the 
Board concludes that the medical evidence of record does not 
show that the veteran incurred Meniere's disease during 
service.  Although the Board accepts the veteran's contention 
that he was exposed to loud noise in the performance of his 
inservice duties, there is no indication that he incurred 
Meniere's disease during his active duty service.  The 
veteran's testimony, in light of the medical evidence of 
record, is not competent to establish the onset of a 
Meniere's disease during service.  Lay evidence alone will 
not support a finding on a medical question requiring special 
expertise or special knowledge, such as diagnosis or 
causation of a disease.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); Grottveit v. Brown, 5 Vet. App. 91 (1993).  
The report of an inservice audiological examination, 
performed in May 1962, noted that the veteran's ear canals 
were clear and that his tympanic membranes were intact and 
mobile.  The report also noted that the veteran had "[n]o 
history of ear infection or injury."  Moreover, there is no 
post service medical evidence of record showing treatment for 
Meniere's disease for many years after service.  The report 
of the veteran's discharge examination, dated in July 1962, 
noted that his ears were normal.  Accordingly, the Board 
concludes that the evidence of record does not show Meniere's 
disease having been incurred during the veteran's active duty 
service.

The Board has thoroughly reviewed the claims file.  However, 
we find no evidence of a plausible claim for service 
connection for Meniere's disease.  Since the veteran has not 
met his burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded, it must be denied. See Boeck v. Brown, 6 Vet. 
App. 14, 17 (1993) (if a claim is not well grounded, the 
Board does not have jurisdiction to adjudicate it).

Where the veteran has not met the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that his claim is well grounded, the VA 
has no duty to assist him in developing facts pertinent to 
his claim, including no duty to provide him with another 
medical examination. 38 U.S.C.A. § 5107(a) (West 1991); 
Rabideau, 2 Vet. App. at 144 (where the claim was not well 
grounded, VA was under no duty to provide the veteran with an 
examination).  However, where a claim is not well grounded it 
is incomplete, and, depending on the particular facts of the 
case, VA may be obliged under 38 U.S.C.A. § 5103(a) to advise 
the claimant of the evidence needed to complete his 
application.  This obligation depends on the particular facts 
of the case and the extent to which the Secretary has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette v. Brown, 8 Vet. App. 69, 78 
(1995).  Here, unlike the situation in Robinette, the veteran 
has not put VA on notice of the existence of any specific, 
particular piece of available evidence that could make his 
claim well grounded.  See also Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  Accordingly, the Board concludes that VA 
did not fail to meet its obligations under 38 U.S.C.A. 
§ 5103(a) (West 1991).

The Board has noted the accredited representative's argument 
that certain provisions of M21-1 are the equivalent of VA 
regulations and are applicable to the Board's decisions with 
respect to the duty to assist when a claim is found to be not 
well-grounded.  He argues that the Board should determine 
whether the RO has followed the guidelines set forth in M21-1 
and, if not, remand the appeal for further development.  The 
Board is bound by the applicable statutes and regulations 
pertaining to VA and precedential opinions of the Office of 
the General counsel of VA and is not bound by VA manuals, 
circulars or other administrative issues.  38 CFR 19.5 
(1998).  Moreover, the cited provisions have not been 
promulgated as regulations, nor have they been found to be 
substantive rules by the United States Court of Appeals for 
Veterans Claims.  Thus, the Board finds no basis upon which 
to comply with the representative's request in this regard.


ORDER

Service connection for bilateral hearing loss and tinnitus is 
granted, subject to the law and regulations governing the 
payment of monetary awards.

Because it is not well grounded, the veteran's claim for 
service connection for Meniere's disease is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals


 



